Opinion issued November 5, 2009







In The
Court of Appeals
For The
First District of Texas

______________

NOS. 01-07-00163-CV
& 01-07-00280-CV
____________

DONALD C. JACKSON, Appellant

V.

TEXAS BOARD OF PARDONS AND PAROLES, HARRIS COUNTY
SHERIFF’S OFFICE, HOUSTON POLICE DEPARTMENT, AND HARRIS
COUNTY DISTRICT CLERK, Appellees




On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 0251048




MEMORANDUM OPINION
          On April 3, 2008, this Court issued a memorandum opinion in Donald Jackson
v. Texas Board of Pardons & Paroles, No. 01-03-00862-CV addressing the 133rd
District Court of Harris County’s judgment in trial court cause number 0251048.  We 
reversed the trial court’s order dismissing appellant’s petition for expunction and
remanded the cause for the trial court to hold a hearing on his petition.
          Appellate cause numbers 01-07-00163-CV and 01-07-00280-CV arose from
the same trial court case number, number 0251048.  While the trial court’s order
dismissing appellant’s first petition for expunction was pending on appeal in this
Court, appellant filed a second petition for expunction in the trial court in 2006 under
the same trial court case number.  The trial court also dismissed that case for want of
prosecution on November 30, 2006, which resulted in appellate cause number 01-07-00163-CV.  Appellant also filed an affidavit of indigency with his second appeal,
which the district clerk challenged.  The trial court sustained the challenge, and
Jackson filed another notice of appeal challenging the trial court’s order, resulting in
appellate cause number 01-07-00280-CV.  We never received any records or briefs
in either of these two cause numbers.
          On October 18, 2007, this Court issued an order consolidating appeal numbers
01-07-00163-CV and 01-07-00280-CV into appeal number 01-03-00862-CV, but
those cause numbers were not disposed of in our April 3, 2008 memorandum opinion
and judgment reversing and remanding the trial court’s order that dismissed
appellant’s original petition for expunction.  However, as a result of our April 3, 2008
memorandum opinion, the issues raised in both of the remaining cause numbers are
now moot.
          On May 14, 2009, the Clerk of this Court sent notice of this determination to
the parties and informed them that “[u]nless within 20 days of the date of this letter
any party to the appeal files a motion to retain, the appeals in cause numbers 01-07-00163-CV and 01-07-00280-CV will be dismissed as moot.”  The motion to retain,
if any, was due on June 3, 2009.  As of October 30, 2009, neither party has filed a
motion to retain or any kind of response indicating to this letter.
          Therefore, we dismiss these appeals.  Tex. R. App. P. 42.3(c) (providing that
appellate courts may, after giving 10 days’ notice to all parties, dismiss appeal
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time).
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.